STOCKSLAGER, C. J.
This appeal involves but one question. It seems that plaintiffs commenced their action in the district court of Kootenai county to recover from the defendants the sum of $954.75, balance due on a certain alleged contract by which defendants agreed to furnish plaintiffs certain logs to be delivered either at the mouth of the St. Joe river or at the village of Harrison, on or before the first day of April, 1905.
After denying all the allegations of the complaint, excepting the contract to furnish the logs at the time and place specified in the complaint, and the copartnership of plaintiffs in the logging business as stated, as well as the copartnership of defendants in the same business as stated, the defendants further answering, and by cross-complaint aver that plaintiffs are indebted to defendants in the sum of $401.06 on a balance of account for logs furnished and for driving logs for plaintiffs. This cross-complaint is denied by plaintiffs.
After the pleadings were thus framed the ease was regularly called for trial. A jury was impaneled and sworn to *793try the case. A witness was called and sworn and testified on behalf of plaintiffs. The court then adjourned for the day. At the coming in of the court the following morning the court, of its own motion, discharged the jury and appointed a referee to take testimony and report findings to the court. "We are indebted to counsel for appellants for the statements in his brief. It is not contradicted by counsel for respondents and is borne out by the transcript. The question is: Had the court the right to appoint a referee on its own motion? Counsel for appellants objected to the appointment of a referee and insisted on his right to a trial by jury; the record shows that he continued his objections to the proceedings of the court from the time of the appointment of the referee to final judgment, and then appealed from the judgment and an order denying his motion for a new trial. He insists that under the provisions of article 1, section 7 of our constitution he was entitled to a jury trial. It says: “The right to a trial by jury shall remain inviolate..... A trial by jury may be waived in all criminal eases not amounting to a felony, by the consent of both parties expressed in open court, and in civil actions by the consent of the parties signified in such manner as may be prescribed by law.” At the time of the adoption of our constitution we had the following statutory provision with reference to the appointment of a referee: “When the parties do not consent, the court may, upon the application of either, or of its own motion, direct a referee in the following cases: 1. When the trial of an issue of fact requires the examination of a long account of either side, in which case the referee may be directed to hear and decide the whole issue or report upon any specific question of fact involved therein; 2. When the taking of an account is necessary for the information of the court before the judgment, or for carrying a judgment or order into effect; 3. When a question of fact other than upon the pleadings arises upon motion or otherwise in any stage of the action; 4. When it is necessary for the information of the court in a special proceeding.” (Rev. Stats. 1887, *794sec. 4415.) This section is borrowed from California and is identical with section 639, Code of Civil Procedure of that state. The first territorial legislature of Idaho held in Lewiston in December, 1863, and January and February, 1864, in chapter 6 at page 115, enacted the California law, and it was carried into the Revised Statutes of 1887; hence, has been the law since the earliest existence of the territory.
The first expression we find in the California reports bearing on the subject under discussion was in January, 1852. (Smith v. Pollock, 2 Cal. 92.) Mr. Justice Murray, speaking for the court, said: “The language of the constitution is explicit, and it is evident the framers of that instrument intended to give the benefit of the trial by jury in every cause.” Also the same volume, page 245, in Russell v. Elliott. In Cahoon v. Levy, 5 Cal. 294, it is again held that in all cases at law the right to trial by jury can be insisted upon and enforced. We next find the same doctrine expressed in Grim v. Norris, 19 Cal. 140, 79 Am. Dec. 206. This decision was rendered in 1861. Mr. Justice Cope delivered the opinion. We quote from the opinion: “The ground of the reference was that a trial of the case should require the examination of a long account, and the court acted, no doubt, on the supposition that the statute afforded the requisite authority for the order. But the constitution provides that ‘the right of trial by jury shall be secured to all, and remain inviolate forever,’ and if such a construction of the statute could be maintained, we do not see why this right might not be entirely swept away by legislative enactment. The framers of the constitution regarded the right of the citizen in this respect as too sacred and valuable to be intrusted to the guardianship of the legislature, and the provision referred to was intended as a restriction upon legislative authority.”
It will be seen that the court of last resort of California had repeatedly construed this section 639 at the time our territorial legislature enacted section 184 of chapter 6 in 1863-64 and section 4415 of the Revised Statutes of 1887; hence under the rule, when we adopted the section, the inter*795pretation given it by the highest court of that state would seem to apply in this case. The -right to trial by jury is one of the most sacred rights enjoyed by our people, and it is dangerous to attempt to legislate that right into the hands of a referee. It may at times be tedious as well as expensive, but it was handed down to us by the framers of our federal constitution, and any attempt to legislate or by judicial interpretation take it from the people should not be encouraged by the courts. In one of the most instructive decisions to which ,our attention has been called, St. Paul & Sioux City R. Co. v. Gardner, 19 Minn. 132, 18 Am. Rep. 334, it is said in the syllabus: “General Statutes, chapter 66, section 228, in terms authorizes compulsory reference in actions at law when the trial of an issue of fact requires the examination of a long account on either side. In this respect it is repugnant to the constitution, article 1, section 4, which provides that the right of trial by jury shall remain inviolate, and shall extend to all cases at law without regard to the amount in controversy.”
In 79 Am. Dec. 207, the author discusses the subject under consideration, and has cited the authorities bearing on the question. Respondent in his brief has also cited authorities holding that under a statute and constitution similar to ours the court is authorized to appoint a referee on its own motion. After reviewing all the authorities cited, we are inclined to the opinion that the rule laid down in California, Minnesota and Nebraska, and a number of other states, comes nearer reaching the right of the litigant as guaranteed by the constitution of the United States than the line of authorities taking the opposite view. We are not'unmindful of the fact that numerous eases are before the courts wherein a referee is almost a necessity, and as said by counsel for respondent in his brief, “From the great inconvenience that might arise by submitting long and complicated accounts to jurors who are not accountants and -whose results at best would be unreliable, it seems to us that it would be manifestly unjust to compel a party to submit such complications to a jury, and dis*796astrous to this class of litigation.” There is much force and reason in this assertion, but the presumption is that in the class of litigation referred to it is the desire of all parties to the litigation to get at the facts; hence, when serious controversies or long complicated accounts are shown to exist, the attorneys are willing, or even anxious, to submit such questions to a referee, but to say that the court can peremptorily submit a law case to a referee over the objection of all parties to the litigation, and thereby deprive citizens of their constitutional right to trial by jury, is not in accord with our view of the constitutional right of the citizen. The case is reversed and remanded, with costs to appellants.
Ailshie, J., concurs.